Citation Nr: 0324326	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

REMAND

The veteran had active service from November 1979 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
initially denied, but later reopened, the veteran's 
application to reopen a previously denied claim of service 
connection for an acquired psychiatric disorder.

Having reopened the claim, the RO's duty to assist included a 
duty to obtain a medical examination or opinion under 
38 C.F.R. § 3.159(c)(4)(i) (2002).  The case is remanded for 
the following action:

The veteran should be afforded a VA 
mental examination to determine whether 
any current mental disorder is related to 
the symptoms and findings in service.  
The examiner should review the service 
medical records and records of 
examination and treatment thereafter and 
provide an opinion as to whether, in 
hindsight, it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any current mental 
disorder is related to the symptoms and 
signs in service.  If not, and if the 
veteran has a psychosis, was that 
psychosis manifested within the first 
year after service?  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




